Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention III, claims 16-20, in the 1.111 Response filed on 18 November 2020 (henceforth, “Response”) is acknowledged.  The traversal is on the ground(s) that “Group I is generic and a species of Group III” (Response pg. 6 ¶ 4+).  However, given that this is a self-contradictory statement, Applicant’s traverse is not deemed persuasive.  
The requirement is still deemed proper and is therefore made FINAL.

Reasons for Allowance
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 16.  Specifically, the prior art does not fairly teach or suggest the presence of a combination of a toughness enhancing layer, a damage sensing layer, and an infrared reflecting layer, wherein said combination is in contact with a TBC layer, and wherein the TBC layer additionally has deposited thereupon a metal oxide layer formed by ALD.  The most pertinent prior art is the combination of the previous cited Li and Task references.  However, the combination of these two references is silent regarding the aforementioned three-layered combination.  While it is noted that there are other references teaching multilayered TBC, wherein the multilayered TBC may have at least e.g. U.S. 2011/0300357 A1, henceforth “Witz”), it is not immediately clear how the columnar YSZ TBC of Li and Task may be deposited as an outermost TBC in the multilayered TBC structure of Witz.  Nor is it readily obvious why person having ordinary skill in the art would be motivated to insert the three aforementioned layers in Witz below the columnar YSZ TBC of Li and Task, especially given that Li and Task are silent regarding the presence of multiple layers between the bond coat and the columnar YSZ TBC.  
Although an express teaching or motivation is not needed in order to establish a prima facie case of obviousness, such an obviousness rejection would necessarily rely upon underlying similarities between the references, so that person having ordinary skill in the art would have reasonable expectation of success of adopting the teachings of one reference to another.  However, given the different morphologies of the TBC in Li and Task vis-à-vis the TBC in Witz, Examiner is of the opinion that there is no reasonable expectation of success to combine the references and arrive at the claimed invention.
As each of independent claims 23 and 31 requires the presence of the TBC, the ALD deposited layer, and the aforementioned three-layered combination, each of claims 23 and 31 is also allowable over the art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to TBCs, turbine coatings that could provide information re: its condition, ALD coatings on turbines, or coating located on internal passages of turbines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.